
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 692
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2012
			Mr. Lamborn submitted
			 the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Recognizing the 30th Anniversary of the
		  United States Air Force Space Command headquartered at Peterson Air Force Base,
		  Colorado.
	
	
		Whereas on September 1, 1982, the United States Air Force
			 created the United States Air Force Space Command to defend North America
			 through its space and intercontinental ballistic missile operations;
		Whereas 2012 marks the 30th year of excellence and service
			 of Air Force Space Command to the United States;
		Whereas Air Force Space Command played vital roles in
			 Operation Desert Storm (the first space war), Operation Enduring
			 Freedom, and Operation Iraqi Freedom, as well as conducting the United States
			 land-based Intercontinental Ballistic Missile mission for over 16 years;
		Whereas the mission of Air Force Space Command is to
			 provide resilient and cost-effective space and cyberspace capabilities for the
			 Joint Force and the United States;
		Whereas Air Force Space Command develops, acquires,
			 fields, operates, and sustains space and cyberspace systems using a diverse and
			 wide-ranging enterprise;
		Whereas Air Force Space Command is committed to providing
			 decisive space and cyberspace advantages to Joint Forces and the United
			 States;
		Whereas assured access to space and cyberspace is
			 foundational to the conduct of military operations;
		Whereas Air Force Space Command provides strategic missile
			 warning critical to survival through space- and ground-based sensors;
		Whereas Air Force Space command develops, builds,
			 launches, operates, maintains and modernizes the Global Positioning System
			 constellation of satellites, providing accurate positioning, navigation, and
			 timing services for billions of users worldwide;
		Whereas Air Force Space Command provides Military
			 Satellite Communications supporting Presidential communications, Nuclear
			 Command and Control, military operations in contested environments, and
			 day-to-day operations;
		Whereas through Air Force Space Command’s Space
			 Situational Awareness capability, approximately 22,000 man-made objects in
			 space are monitored and tracked;
		Whereas Air Force Space Command conducts cyberspace
			 operations to increase the United States security posture, defend freedom of
			 action, leverage national effectiveness across Joint and coalition operations,
			 and to provide innovative practices to stay ahead of emerging threats;
		Whereas Air Force Space Command has supported 85
			 consecutive successful National Security Space launches since 1999;
		Whereas deployed Air Force Space Command members around
			 the globe provide space and cyberspace expertise to Combatant Commanders,
			 synergizing capabilities for decisive battlefield advantages; and
		Whereas Air Force Space Command preserves access to the
			 electromagnetic spectrum for the Air Force and selected Department of Defense
			 activities, ensuring continued and improved access for critical military
			 systems: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the contributions made by Air
			 Force Space Command to the security of the United States; and
			(2)commends Air Force
			 Space Command for 30 years of excellence and service to the United
			 States.
			
